Case 5:21-cv-00267 Document 1-3 Filed 02/16/21 Page 1 of 17 Page ID #:64




                        EXHIBIT C




                              EXHIBIT C
  Case 5:21-cv-00267 Document 1-3 Filed 02/16/21 Page 2 of 17 Page ID #:65
                                   111111   1111111111111111111111111111111111111111111111111111111111111
                                                                                             USO 10696347B2


c12)   United States Patent                                                (10)   Patent No.:     US               10,696,347 B2
       Ying et al.                                                         (45)   Date of Patent:                          Jun.30,2020

(54)   ELECTRIC VEHICLE                                               (56)                    References Cited

(71)   Applicant: Hangzhou Chic Intelligent Technology                                 U.S. PATENT DOCUMENTS
                  Co., Ltd., Hangzhou (CN)                                   5,791,425 A           8/1998 Kamen eta!.
                                                                             6,050,357 A           4/2000 Staelin et a!.
(72)   Inventors: Jiawei Ying, Hangzhou (CN); Shaojun                                                (Continued)
                  Cao, Hangzhou (CN)
                                                                                   FOREIGN PATENT DOCUMENTS
(73)   Assignee: Hangzhou Chic Intelligent Technology
                 Co., Ltd., Hangzhou (CN)                             CN              100431906 c           1112008
                                                                      CN              101920728 A           12/2010
( *)   Notice:      Subject to any disclaimer, the term of this                                      (Continued)
                    patent is extended or adjusted under 35
                    U.S.C. 154(b) by 0 days.                                               OTHER PUBLICATIONS

(21)   Appl. No.: 16/694,822                                          International Search Report dated Mar. 11,2015 in connection with
                                                                      International Patent Application No. for PCT/CN2014/092849, 2
(22)   Filed:       Nov. 25, 2019                                     pages.
                                                                                                     (Continued)
(65)                  Prior Publication Data
                                                                      Primary Examiner- Kevin Hurley
       US 2020/0086942 Al           Mar. 19, 2020
                                                                      (57)                          ABSTRACT

                Related U.S. Application Data                         An electric self-balancing vehicle including a top cover, a
                                                                      bottom cover, an inner cover, a rotating mechanism, two
(63)   Continuation of application No. 16/429,636, filed on           wheels, two hub motors, a plurality of sensors, a power
       Jun. 3, 2019, now Pat. No. 10,486,764, which is a              supply, and a controller is described herein. The top cover
                        (Continued)                                   includes a first top cover and a second top cover disposed
                                                                      symmetrically and rotatable relative to each other. The
(30)             Foreign Application Priority Data                    bottom cover is fixed to the top cover and includes a first
                                                                      bottom cover and a second bottom cover disposed symmetri-
  Jun. 13, 2014      (CN) .......................... 2014 1 0262353   cally and rotatable relative to each other. The inner cover is
                                                                      fixed between the top cover and the bottom cover and
(51)   Int. Cl.                                                       includes a first inner cover and a second inner cover dis-
       B62K 11100              (2006.01)                              posed symmetrically and rotatable relative to each other. The
       B62K 17100              (2006.01)                              rotating mechanism is fixed between the first inner cover and
                                                                      the second inner cover. The two wheels are rotatably fixed
                         (Continued)                                  at two sides of the inner cover, respectively. The two hub
(52)   U.S. Cl.                                                       motors are fixed in the two wheels, respectively. The plu-
       CPC .......... B62K 111007 (2016.11); B62D 511001              rality of sensors is disposed between the bottom cover and
                               (2013.01); B62D 51102 (2013.01);       the inner cover, respectively. The power supply is fixed
                              (Continued)                             between the first bottom cover and the first inner cover. The
(58)   Field of Classification Search                                 controller is fixed between the second bottom cover and the
       CPC .............................. B62K 11/007; B62K 3/002     second inner cover, the controller is electrically connected
       See application file for complete search history.                                       (Continued)

                                                                             15




                                                                                    . 24
                                          21
                                           2.                                      -- 63
                                          50..
                                                                                           >- 60
                                                                                      62
                                                 /
                                            4




                                                            EXHIBIT C
  Case 5:21-cv-00267 Document 1-3 Filed 02/16/21 Page 3 of 17 Page ID #:66


                                                     US 10,696,347 B2
                                                           Page 2


with the plurality of sensors, the power supply, and the hub            8,469,376   B2    6/2013   Kristiansen
motors, and the controller controls the hub motors to drive             8,490,723   B2    7/2013   Heinzmann et a!.
                                                                        8,584,782   B2   1112013   Chen
the corresponding wheels to rotate according to sensing                 8,606,468   B2   12/2013   Kosaka
signals transmitted by the sensors.                                     8,684,123   B2    4/2014   Chen
                                                                        8,738,278   B2    5/2014   Chen
                   20 Claims, 6 Drawing Sheets                          8,807,250   B2    8/2014   Chen
                                                                        8,960,353   B2    212015   Chen
                                                                        8,978,791   B2    3/2015   Ha eta!.
                                                                        9,045,190   B2    6/2015   Chen
                                                                        D737,723    s     9/2015   Ying eta!.
               Related U.S. Application Data                            D738,256    s     9/2015   Ying eta!.
                                                                        D739,906    s     9/2015   Chen
        continuation of application No. 15/160,589, filed on            9,211,937   B2   12/2015   Chen
                                                                        9,376,155   B2    6/2016   Ying eta!.
        May 20, 2016, now Pat. No. 10,336,392, which is a               9,499,228   B2   1112016   Chang
        continuation of application No. 14/773,650, filed as            D786,995    s     5/2017   Ying
        application No. PCT/CN2014/092849 on Dec. 2,                    9,682,732   B2    6/2017   Strack
        2014, now Pat. No. 9,376,155.                                   9,896,146   B2    212018   Lu
                                                                       10,167,036   B2    112019   Ying
                                                                       10,167,037   B2    112019   Ying
(51)    Int. Cl.                                                       10,207,764   B2    2/2019   Li et al.
        B62K 3100                 (2006.01)                         2004/0005958    A1    112004   Kamen eta!.
        B62D 51100                (2006.01)                         2006/0260857    A1   1112006   Kakinuma et al.
                                                                    2007/0273118    A1   1112007   Conrad
        B62D 61102                (2006.01)
                                                                    2008/0147281    A1    6/2008   Ishii et a!.
        B62D 51102                (2006.01)                         2009/0032323    A1    212009   Kakinuma et al.
        B62J 45/40                (2020.01)                         2009/0115149    A1    5/2009   Wallis eta!.
(52)    U.S. Cl.                                                    2009/0200746    A1    8/2009   Yamamoto
                                                                    2009/0315293    A1   12/2009   Kosaka
        CPC .............. B62D 61102 (2013.01); B62K 31002
                                                                    2010/0025139    A1    212010   Kosaka eta!.
            (2013.01); B62K 17100 (2013.01); B62J 45/40             2010/0114468    A1    5/2010   Field eta!.
                   (2020.02); B62K 2204/00 (2013.01); Y02T          2010/0117316    A1    5/2010   Weiner eta!.
                                          10/7258 (2013.01)         2010/0121538    A1    5/2010   Ishii et a!.
                                                                    2010/0222994    A1    9/2010   Field eta!.
(56)                    References Cited                            2010/0225080    A1    9/2010   Smith
                                                                    201110006497    A1    112011   Chen eta!.
                   U.S. PATENT DOCUMENTS                            201110282532    A1   1112011   Kosaka eta!.
                                                                    2012/0007331    A1    112012   Hsieh
       6,113,517   A     9/2000   Salecker et a!.                   2012/0035809    A1    2/2012   Kosaka
       6,288,505   B1    9/2001   Heinzmann et al.                  2012/0187648    A1    7/2012   Chen
       6,302,230   B1   10/2001   Kamen eta!.                       2013/0228385    A1    9/2013   Chen
       6,367,817   B1    4/2002   Kamen eta!.                       2013/0238231    A1    9/2013   Chen
       6,538,411   B1    3/2003   Field et al.                      2015/0096820    A1    4/2015   Strack
       6,581,714   B1    6/2003   Kamen eta!.                       2016/0129963    A1    5/2016   Ying eta!.
       6,651,763   B1   1112003   Kamen eta!.                       2016/0207584    A1    7/2016   Ying eta!.
       6,796,396   B2    9/2004   Kamen eta!.                       2016/0325803    A1   1112016   Waxman et al.
       6,920,947   B2    7/2005   Kamen eta!.                       2017/0183053    A1    6/2017   Zeng eta!.
       7,023,330   B2    4/2006   Kamen eta!.                       2018/0037293    A1    212018   Chen eta!.
       7,083,178   B2    8/2006   Potter
                                                                    2019/0031269    A1    112019   Shang
       7,090,040   B2    8/2006   Kamen eta!.
                                                                    2019/0077479    A1    3/2019   Chen eta!.
       7,195,259   B2    3/2007   Gang
       7,275,607   B2   10/2007   Kamen eta!.                       2019/0193803    A1    6/2019   Desberg et a!.
       7,338,056   B2    3/2008   Chen eta!.
       7,363,993   B2    4/2008   Ishii                                       FOREIGN PATENT DOCUMENTS
       7,367,572   B2    5/2008   Jiang
       7,467,681   B2   12/2008   Hiramatsu                     CN              202201103   u        4/2012
       7,479,872   B2    112009   Kamen eta!.                   CN              102514662    A       6/2012
       7,481,291   B2    112009   Nishikawa                     CN              102602481    A       7/2012
       D601,922    S    10/2009   Imai eta!.                    CN              202669532   u        112013
       7,740,099   B2    6/2010   Field et al.                  CN              203158157   u        8/2013
       7,775,534   B2    8/2010   Chen eta!.                    CN              203186511   u        9/2013
       7,783,392   B2    8/2010   Oikawa                        CN              203268232   u       1112013
       7,857,088   B2   12/2010   Field et al.                  CN              203268242   u       1112013
       7,926,825   B2    4/2011   Chen                          CN              103529850    A       112014
       7,958,956   B2    6/2011   Kakinuma et a!.               CN              203381739   u        112014
       7,988,159   B2    8/2011   Chen                          CN              103600796    A       2/2014
       8,014,923   B2    9/2011   Ishii et a!.                  CN              203698535   u        7/2014
       8,028,777   B2   10/2011   Kakinuma et a!.               CN              104014123    A       9/2014
       D647,991    S    1112011   Sramek                        CN              104029769    A       9/2014
       8,047,556   B2   1112011   Jang eta!.                    CN              104149899    A      1112014
       8,113,524   B2    212012   Karp man                      CN              104163222    A      1112014
       8,157,274   B2    4/2012   Chen                          CN              203996649   u       12/2014
       8,170,780   B2    5/2012   Field et al.                  CN              204050913   u       12/2014
       8,225,891   B2    7/2012   Takenaka eta!.                CN              302534790    s      12/2014
       8,322,478   B2   12/2012   Kim                           EP                1630086    A1      3/2006
       8,408,565   B2    4/2013   An                            EP                1791609    A1      6/2007
       8,459,668   B2    6/2013   Yoon                          JP             2005094898    A       4/2005
       8,467,941   B2    6/2013   Field et al.                  JP             2005335471    A      12/2005

                                                       EXHIBIT C
   Case 5:21-cv-00267 Document 1-3 Filed 02/16/21 Page 4 of 17 Page ID #:67


                                                           US 10,696,347 B2
                                                                      Page 3


(56)                     References Cited                                  Chiu et a!., "Design and implement of the self-dynamic controller
                                                                           for two wheel transporter", 2006 IEEE International Conference on
             FOREIGN PATENT DOCUMENTS                                      Fuzzy Systems, Jul. 16-21, 2006, pp. 480-483.
                                                                           Abeygunawardhana et a!., "Vibration Suppression of Two-Wheel
JP             2006008013 A           112006                               Mobile Manipulator Using Resonance-Ratio-Control-Based Null-
JP             2014151721 A           8/2014
                                                                           Space Control", IEEE Transactions on Industrial Electronics, vol.
RU                2456195 C2          7/2012
                                                                           57, No. 12, Dec. 2010, pp. 4137-4146.
                                                                           Clark et al. "EDGAR, A Self-Balancing Scooter Final Report", Oct.
                   OTHER PUBLICATIONS                                      27, 2005, 182 pages.
                                                                           Azizan et al., "Fuzzy Control Based on LMI Approach and Fuzzy
Written Opinion of the International Searching Authority dated Mar.
                                                                           Interpretation of the Rider Input for Two Wheeled Balancing
11, 2015 in connection with International Patent Application No. for
                                                                           Human Transporter", 2010 8th IEEE International Conference on
PCT/CN2014/092849, 6 pages.
Kim, "Development of a Two-Wheeled Mobile Tilting & Balancing              Control and Automation, Jun. 9-11, 2010, p. 192-197.
(MTB) Robot", 2011 11th International Conference on Control,               Cardozo et a!., "Prototype for a Self-Balanced Personal Trans-
Automation and Systems (ICCAS), Oct. 26-29, 2011, 6 pages.                 porter", 2012 Workshop on Engineering Applications, May 2-4, 6
Kickstarter Website: Hovertrax, by Inventist, as evidenced by a web        pages.
archive captured by the Internet Archive (www.archive.org) on May          Li et al., A coaxial couple wheeled equilibrium robot with T-S fuzzy
4, 2013, https://web.archive.org/web/20 130504083823/http:/www,            equilibrium control, Industrial Robot: An International Journal, vol.
kickstarter.corn/projects/687658339/hovertrax ("Hovertrax Kickstarter"),   38, Issue 3, May 3, 2011, 10 pages.
11 pages.                                                                  Li eta!., "Controller Design of a Two-Wheeled Inverted Pendulum
Hovertrax Guide and Manual, 2014, 15 pages.                                Mobile Robot", 2008 IEEE International Conference on Mechatron-
Segway Reference Manual, 2013, 52 pages.                                   ics and Automation, Aug. 5-8, 2008, pp. 7-12.
Segway User Manual, Apr. 17, 2014, 144 pages.                              Li et a!., "Mechanical Design and Dynamic Modeling of a Two-
Segway LLC, "Basic Rider Optimization Training for the Segway              Wheeled Inverted Pendulum Mobile Robot", Proceedings of the
Human Transporter (HT) i Series, e Series and p Series models",            2007 IEEE International Conference on Automation and Logistics,
Instructor Guide and Participant Workbook, Jan. 2004, 106 pages.           Aug. 18-21, 2007, pp. 1614-1619.
Segway, "Segway i2", Bild Segway Explosionszeichnung, (May 9,              Lin et al., "Adaptive Robust Self-Balancing and Steering of a
2008), URL: http://media.bestofmicro.corn/3/2/ 156926/original/            Two-Wheeled Human Transportation Vehicle", J Intell Robot Syst.,
segway_i2_technik2.jpg.                                                    Aug. 27, 2010, 21 pages.
Anonymous, "Ninebot PTR", User Manual Ninebot, (Oct. 12,                   Sasaki et a!., "Forward and Backward Motion Control of Personal
2013), p. 1,3,20,29, URL: https://www.manualslib.com/manual/               Riding-type Wheeled Mobile Platform", Proceedings of the 2004
879 594/Ninebot-Personal-Transportation-Robot.htrnl.                       IEEE International Conference on Robotics and Automation, Apr.
Msjityoumasty, "Inventist Inc, Solo Wheel, Orbit wheel @Toy Fair           26-May 1, 2004, p. 3331-3336.
2013", YouTube, Feb. 10, 2013, URL: https://www.youtube.com/               Seo et a!., "Simulation of Attitude Control of a Wheeled Inverted
watch?Fw8rHKCjLAWI.                                                        Pendulum", International Conference on Control, Automation, and
Inventist Inc, "Hovertrax by Inventist!", YouTube, May 17, 2013,           Systems, Oct. 17-20, 2007, p. 2264-2269.
URL: https://www.youtube.com/watch?v~fu2RH_nsVEO.                          Tsai eta!., "Intelligent Adaptive Motion Control Using Fuzzy Basis
Coelho et al., "Development of a Mobile Two-Wheel Balancing                Function Networks for Self-Balancing Two-Wheeled Transporters",
Platform for Autonomous Applications", 15th International Confer-          2010 IEEE Conference on Fuzzy Systems, Jul. 18-23, 2010, p. 1-6.
ence on Mechatronics and Machine Vision in Practice, Dec. 2-4,             Sasaki et a!., "Steering Control of Personal Riding-type Wheeled
2008, pp. 575-580.                                                         Mobile Platform (PMP)", Aug. 2-6, 2005, 6 pages.
Choi eta!., "Four and Two Wheel Transformable Dynamic Mobile               Danielle Frost, "Camas Resident Will Feature Latest Invention at
Platform", 2011 IEEE International Conference on Robotics and              National Show", Camas-Washougal Post-Record, Jun. 5, 2012, 5
Automation (ICRA), May 9-13, 2011, 4 pages.                                pages.




                                                                EXHIBIT C
 Case 5:21-cv-00267 Document 1-3 Filed 02/16/21 Page 5 of 17 Page ID #:68


U.S. Patent          Jun.30,2020      Sheet 1 of 6          US 10,696,347 B2




                                                     /iOO

           15                                                          . 50
4.              5,          1




                                          7
                      3
                                   FIG. 1




                                   EXHIBIT C
 Case 5:21-cv-00267 Document 1-3 Filed 02/16/21 Page 6 of 17 Page ID #:69


U.S. Patent           Jun.30,2020                     Sheet 2 of 6                  US 10,696,347 B2




                                                                       15
                     14                                                       .~1
                    13'", - -,
      1        16 11 '--' >;:~;~=~~\J'__;..,,,;;;;c::o:;;r':W''';.,;


     5                                                                      /22
                                                                             23
 2                                                                           ·-------------24
                                                                                  7
                                                                                          63

                                                                                      ·-----. 6 i   60

                                                                                          62




                                                                                         --3


                                                                        32

                                       31
                                              FIG. 2




                                             EXHIBIT C
 Case 5:21-cv-00267 Document 1-3 Filed 02/16/21 Page 7 of 17 Page ID #:70


U.S. Patent        Jun.30,2020      Sheet 3 of 6             US 10,696,347 B2




                                                               100
                                                        _.
                                                   51
                                                                        ',,

                                                                   ~'
                                                    "




                                 FIG. 3




                                 EXHIBIT C
 Case 5:21-cv-00267 Document 1-3 Filed 02/16/21 Page 8 of 17 Page ID #:71


U.S. Patent           Jun.30,2020      Sheet 4 of 6     US 10,696,347 B2




                                                  100




                  3
                                    FIG. 4




                                    EXHIBIT C
 Case 5:21-cv-00267 Document 1-3 Filed 02/16/21 Page 9 of 17 Page ID #:72


U.S. Patent           Jun.30,2020                     Sheet 5 of 6           US 10,696,347 B2




                                                            hub motor
                                                                                   -4
           80
            \__                                                               82

                        sensor                              controller
                      inductive
                        svvitch
                                                             storage
      83
                      gyroscope                                unit


      85             acceleration                       correction
                        sensor                             unit



                                                                                         13
 87                                                                      indicating
                charging                           power
                            -------------------                            screen
                interface                          supply

                                                                         decorative
                                                                                         33
                                                                           lamp
                                      81




                                                  FIG. 5




                                                  EXHIBIT C
Case 5:21-cv-00267 Document 1-3 Filed 02/16/21 Page 10 of 17 Page ID #:73


U.S. Patent          Jun.30,2020      Sheet 6 of 6     US 10,696,347 B2




                                                 200

                                                                -·---- ...... __


                                         I




  220~

      210······ .·
                                   FIG. 6




                                   EXHIBIT C
 Case 5:21-cv-00267 Document 1-3 Filed 02/16/21 Page 11 of 17 Page ID #:74


                                                   US 10,696,347 B2
                              1                                                                  2
                 ELECTRIC VEHICLE                                 bottom cover and the inner cover, respectively. The power
                                                                  supply is fixed between the first bottom cover and the first
           CROSS-REFERENCE TO RELATED                             inner cover. The controller is fixed between the second
                       APPLICATIONS                               bottom cover and the second inner cover. The controller is
                                                                  electrically connected with the plurality of sensors, the
   This application is a continuation of U.S. patent applica-     power supply, and the hub motors, and the controller con-
tion Ser. No. 16/429,636 filed on Jun. 3, 2019, which is a        trols the hub motors to drive the corresponding wheels to
continuation application of U.S. patent application Ser. No.      rotate according to sensing signals transmitted by the sen-
15/160,589 filed on May 20, 2016, now U.S. Pat. No.               sors.
10,336,392 issued on Jul. 2, 2019, which is a continuation 10        According to one embodiment of the invention, the elec-
application of U.S. patent application Ser. No. 14/773,650,       tric self-balancing vehicle may further include two pedals
filed on Sep. 8, 2015, now U.S. Pat. No. 9,376,155 issued on      fixed to the top cover and the inner cover.
Jun. 28, 2016, which is a 371 of International Application           According to one embodiment of the invention, the pedals
No. PCT/CN2014/092849, filed on Dec. 2, 2014, which               may have mutually separated friction strips disposed on
claims priority to Chinese Patent Application No. 2014-        15
                                                                  upper surfaces of the pedals.
10262353.9 filed on Jun. 13, 2014, the disclosures of which
                                                                     According to one embodiment of the invention, the first
are herein incorporated by reference in their entirety.
                                                                  top cover and the second top cover may have hollow spaces,
                     TECHNICAL FIELD                              respectively, the first inner cover and the second inner cover
                                                               20 may have recesses at positions corresponding to the hollow

   The present invention relates to an electric balance two-      spaces, respectively, and the hollow spaces may be com-
wheeled vehicle, of which two platforms for carrying people       bined with the recesses to form pedal cavities for containing
can rotate relative to each other to drive.                       the pedals.
                                                                     According to one embodiment of the invention, the rotat-
                       BACKGROUND                              25 ing mechanism may include two bearings, a shaft sleeve,
                                                                  and two snap springs, the two bearings may be fixed to the
   An electric self-balancing vehicle is also known as a          first inner cover and the second inner cover, respectively,
somatosensory vehicle or a sensor controlled vehicle. The         and the shaft sleeve may be fixed inside the two bearings and
operating principle thereof is mainly established on a basic      may be fixed to the inner cover via the two snap springs.
principle called "dynamic stabilization", the change of car 30       According to one embodiment of the invention, the inner
attitudes is detected by a gyroscope and an acceleration          cover may have a cylindrical barrel, and the bearings and the
sensor inside the vehicle body, and a motor is accurately         shaft sleeve may be installed in the barrel via the snap
driven by a servo control system to adjust correspondingly,       springs.
in order to keep the balance of the system.                          According to one embodiment of the invention, the elec-
   The existing electric self-balancing vehicle generally has 35 tric self-balancing vehicle may further include a decorative
an operating rod. A user stands on a foot platform of the         lamp disposed at the bottom cover.
self-balancing vehicle to operate the operating rod so as to         According to one embodiment of the invention, the top
advance, retreat, and stop, and this control is also known as     cover may further include two indicating screens electrically
"manual control". The foot platform of the existing self-         connected with the controller. One indicating screen may
balancing vehicle is generally a flat plate, and the foot 40 display a remaining capacity of the power supply, and the
platform is always kept in a horizontal state during use and      other indicating screen may display a working state of the
cannot rotate relatively. Therefore, the user cannot control      electric self-balancing vehicle.
the self-balancing vehicle merely through the feet.                  According to one embodiment of the invention, the sensor
                                                                  may include a gyroscope, an acceleration sensor, and an
        BRIEF SUMMARY OF THE INVENTION                         45 inductive switch, the inductive switch may sense whether a
                                                                  user stands on the electric self-balancing vehicle so as to be
   In order to overcome at least one defect in the prior art,     on or off, the controller may receive the sensing signal of the
the present invention provides an electric self-balancing         inductive switch to control the hub motors to work or to stop,
vehicle.                                                          and the controller may receive the sensing signals of the
   To achieve the above objective, the present invention so acceleration sensor and the gyroscope to control the hub
provides an electric self-balancing vehicle including a top       motors to change a state or to keep the state.
cover, a bottom cover, an inner cover, a rotating mechanism,         According to one embodiment of the invention, the induc-
two wheels, two hub motors, a plurality of sensors, a power       tive switch may be an infrared photoelectric sensor.
supply, and a controller. The top cover includes a first top         According to one embodiment of the invention, the elec-
cover and a second top cover disposed symmetrically and 55 tric self-balancing vehicle may further include a charging
rotatable relative to each other. The bottom cover is fixed to    interface disposed at the bottom cover.
the top cover, and the bottom cover includes a first bottom          According to one embodiment of the invention, the elec-
cover and a second bottom cover disposed symmetrically            tric self-balancing vehicle may further include an interface
and rotatable relative to each other. The inner cover is fixed    cover covering the charging interface.
between the top cover and the bottom cover, and the inner 60         According to one embodiment of the invention, the elec-
cover includes a first inner cover and a second inner cover       tric self-balancing vehicle may further include a limiting
disposed symmetrically and rotatable relative to each other.      shaft disposed between the first inner cover and the second
The rotating mechanism is fixed between the first inner           inner cover, and the length of the limiting shaft in the second
cover and the second inner cover. The two wheels are              inner cover may be larger than the length of the limiting
rotatably fixed at two sides of the inner cover, respectively. 65 shaft in the first inner cover.
The two hub motors are fixed in the two wheels, respec-              According to one embodiment of the invention, the top
tively. The plurality of sensors is disposed between the          cover may have two arc-shaped projections, and the two

                                                       EXHIBIT C
 Case 5:21-cv-00267 Document 1-3 Filed 02/16/21 Page 12 of 17 Page ID #:75


                                                    US 10,696,347 B2
                              3                                                                      4
arc-shaped projections may be located above the two wheels               FIG. 6 is a schematic diagram showing an electric self-
and may cover a part of the wheels, respectively.                      balancing vehicle according to a second embodiment of the
   According to one embodiment of the invention, the width             invention.
of the arc-shaped projections may be larger than the width
of the wheels.                                                                    DETAILED DESCRIPTION OF THE
   According to one embodiment of the invention, the top                                   INVENTION
cover and the bottom cover may be made of plastic, and the
inner cover may be made of aluminum alloy.                                Please refer to FIG. 1 to FIG. 5 together. An electric
   According to one embodiment of the invention, the elec-             self-balancing vehicle 100 in this embodiment includes a top
                                                                  10   cover 1, an inner cover 2, a bottom cover 3, two hub motors
tric self-balancing vehicle may further include a remote
                                                                       4, two wheels 50, a rotating mechanism 60, a plurality of
controller, and the controller may receive a control signal
                                                                       sensors 80, a power supply 81, and a controller 82.
sent by the remote controller.
                                                                          The top cover 1 includes a first top cover 11 and a second
   According to one embodiment of the invention, the con-              top cover 12, and the first top cover 11 and the second top
troller may have a storage unit and a correction unit, the        15   cover 12 are disposed symmetrically and rotatable relative to
storage unit may store an initial balance state of the electric        each other. When the electric self-balancing vehicle 100 is in
self-balancing vehicle, and the correction unit may correct a          a using state, the top cover 1 is located at the top. The first
current balance state of the electric self-balancing vehicle.          top cover 11 may be a left top cover, and the second top
   In summary, according to the invention, the inner cover is          cover 12 may be a right top cover. However, the invention
uniquely disposed between the top cover and the bottom            20   is not limited thereto. When the electric self-balancing
cover of the electric self-balancing vehicle, such that the            vehicle 100 is rotated 180 degrees horizontally, the first top
entire structure of the electric self-balancing vehicle is             cover 11 becomes the right top cover, and the second top
firmer, and electronic elements inside the vehicle body are            cover 12 becomes the left top cover.
protected at the same time. Further, a space for fixing the               The shapes of the first top cover 11 and the second top
electronic elements is formed between the inner cover and         25   cover 12 are basically the same, and the first top cover 11
the bottom cover, such that the electronic elements are                and the second top cover 12 can rotate relative to each other
installed more compactly. The power supply and the con-                under the action of the rotating mechanism 60. The inward
troller are disposed in two parts of the vehicle body, respec-         parts of the first top cover 11 and the second top cover 12 are
tively. Therefore, one power supply and one controller can             connected to form an X shape, and two indicating screens 13
control the two hub motors simultaneously, the assembly is        30   are disposed at the inner ends. The indicating screens 13 are
easier, the wiring is more convenient, and more space is               electrically connected with the controller 82, wherein one of
saved. Meanwhile, the weights on both sides of the vehicle             the indicating screens 13 can display a remaining capacity of
body are better balanced thus to improve the self-balance of           the power supply 81, and the other indicating screen 13 can
the vehicle body. According to the present invention, the              display a working state of the electric self-balancing vehicle
wheels are located at the left and right edges of the vehicle     35   100. In actual application, a transparent outer cover 14 is
body. Thus, the wheels with larger sizes can be used.                  disposed on each indicating screen 13 for protecting the
Compared with the existing self-balancing vehicle with                 indicating screen 13 and facilitating reading for a user. The
wheels installed at the bottom of the bottom cover, the                indicating screen 13 displaying the working state can display
electric self-balancing vehicle has considerable movement              different icons (for example, a battery icon and the like)
distance and speed advantages. Further, the hub motors are        40   according to different modes of the electric self-balancing
adopted in the present invention, and the motors are directly          vehicle 100, for example, a low speed mode, a high speed
installed in the wheels. Accordingly, the structure of the             mode, a normal system state, a locked state and the like,
electric self-balancing vehicle is more compact. Compared              thereby enabling the user to intuitively and clearly under-
with the self-balancing vehicle singly installed with a motor,         stand the working state of the electric self-balancing vehicle
more space is saved and the entire device is more compact.        45   100.
   These and other features, aspects, and advantages of the               In the embodiment, outward parts of the first top cover 11
present invention will become better understood with regard            and the second top cover 12 have arc-shaped projections 15,
to the following description, appended claims, and accom-              respectively, and the two arc-shaped projections 15 are
panying drawings.                                                      located above the two wheels 50 and cover a part of the
                                                                  50   wheels 50, respectively. In the first embodiment, the width
      BRIEF DESCRIPTION OF THE DRAWINGS                                W1 of each of the arc-shaped projections 15 is larger than
                                                                       the width W2 of each of the wheels 50. The arc-shaped
   FIG. 1 is a sectional view showing an electric self-                projections 15 completely cover the tops of the wheels 50.
balancing vehicle according to a first embodiment of the               Due to this arrangement, the arc-shaped projections 15 can
present invention;                                                55   effectively block muddy water splashed when the wheels 50
   FIG. 2 is an exploded schematic diagram showing the                 walk. Meanwhile, a hanging object (for example, an over-
electric self-balancing vehicle according to the first embodi-         long waistband of the clothes of the user) is prevented from
ment of the invention;                                                 being accidentally rolled into the wheels in a moving
   FIG. 3 is a schematic diagram showing the electric                  process to cause possible injury of the user, so that the safety
self-balancing vehicle according to the first embodiment of       60   of the electric self-balancing vehicle 100 is improved. How-
the invention;                                                         ever, the invention is not limited thereto. In other embodi-
   FIG. 4 is a schematic diagram showing the electric                  ments, the arc-shaped projections 15 can be designed to be
self-balancing vehicle at another angle according to the first         narrow at two ends and wide in the middle.
embodiment of the invention;                                              The bottom cover 3 is fixed to the top cover 1. In actual
   FIG. 5 is a partial functional block diagram of the electric   65   application, the top cover 1 and the bottom cover 3 can be
self-balancing vehicle according to the first embodiment of            fixed together by screws. In the present invention, the top
the invention; and                                                     cover 1, the inner cover 2, and the bottom cover 3 jointly

                                                        EXHIBIT C
  Case 5:21-cv-00267 Document 1-3 Filed 02/16/21 Page 13 of 17 Page ID #:76


                                                    US 10,696,347 B2
                               5                                                                       6
form the framework of the electric self-balancing vehicle               stand more stably in the moving process, mutually separated
100, and after the top cover 1 and the bottom cover 3 are               friction strips 51 are disposed on the upper surface of each
fixed together, the inner cover 2 is covered inside the vehicle         pedalS of the self-balancing vehicle 100 in the embodiment
body and is not exposed. When the electric self-balancing               to increase the friction force.
vehicle 100 is in the using state, the bottom cover 3 is                   To fix the pedals 5 and reduce the volume of the self-
located at the bottom.                                                  balancing vehicle 100, the first top cover 11 and the second
   The bottom cover 3 includes a first bottom cover 31 and              top cover 12 have hollow spaces 16, respectively, the first
a second bottom cover 32, and the first bottom cover 31 and             inner cover 21 and the second inner cover 22 have recesses
the second bottom cover 32 are disposed symmetrically and               23 at positions corresponding to the hollow spaces 16,
rotatable relative to each other. The shapes of the first bottom   10   respectively, and the hollow spaces 16 and the recesses 23
cover 31 and the second bottom cover 32 are basically the               are mutually combined to form pedal cavities (not shown in
same, and the first bottom cover 31 and the second bottom               FIG. 2) for containing the pedals 5. In actual application, the
cover 32 can rotate relative to each other under the action of          hollow spaces 16 are penetrated in the top cover 1, the
the rotating mechanism 60. The inward parts of the first                recesses 23 are not penetrated in the inner cover 2, and the
bottom cover 31 and the second bottom cover 32 are                 15   shapes of the hollow spaces 16 and the recesses 23 are
connected to form an X shape. Similarly, the first bottom               matched with the shapes of the pedals 5. The pedal cavities
cover 31 may be a left bottom cover, and the second bottom              are containing spaces having bottom surfaces and side walls
cover 32 may be a right bottom cover. When the electric                 formed after the combination of the hollow spaces 16 with
self-balancing vehicle 100 is rotated 180 degrees horizon-              the recesses 23.
tally, the first bottom cover 31 becomes the right bottom          20      When in use, the pedals 5 directly carry the user. The inner
cover, and the second bottom cover 32 becomes the left                  cover 2 is used as the internal framework of the entire
bottom cover.                                                           self-balancing vehicle 100 to indirectly bear the weight of
   In the embodiment, the bottom cover 3 has two decorative             the user transferred by the pedals 5, thereby preventing
lamps 33 for increasing the beautiful appearance and playing            electronic elements between the inner cover 2 and the
an illumination role at the same time. The shells of the           25   bottom cover 3 from being extruded by the weight of the
decorative lamps 33 may be transparent for transmitting                 user. Therefore, the entire electric self-balancing vehicle 100
light. In actual application, the decorative lamps 33 may be            is firmer and stronger, and the electronic elements therein are
electrically connected with the controller 82, so that the              protected, such that the self-balancing vehicle 100 operates
decorative lamps 33 can reflect a driving state of the electric         more stably and has longer service life. Preferably, the inner
self-balancing vehicle 100 to remind surrounding people,           30   cover 2 is made of aluminum alloy. Thus, the strength is
thereby improving the using safety. For example, when the               higher, and the structure is more stable. The top cover 1 and
electric self-balancing vehicle 100 advances, the decorative            the bottom cover 3 are made of plastic, so that the weight of
lamps 33 may stay lit; when the electric self-balancing                 the entire vehicle body is reduced, the processes, such as
vehicle 100 retreats, the decorative lamps 33 may flash;                spray coating, coloring and so on, are conveniently carried
when the electric self-balancing vehicle 100 turns left, the       35   out on the appearance of the vehicle body, and antifouling
decorative lamp 33 at the left side may flash or stay lit, and          and waterproof functions are achieved. Since the conven-
the decorative lamp 33 at the right side may be off; when the           tional electric self-balancing vehicle does not include the
electric self-balancing vehicle 100 turns right, the decorative         inner cover 2, the internal electronic elements directly bear
lamp 33 at the right side may flash or stay lit, and the                the weight of the user, and due to the shaking generated
decorative lamp 33 at the left side may be off The lighting        40   during the driving process of the conventional self-balancing
states of the decorative lamps 33 are not limited in the                vehicle, an automatic power off situation is easy to occur,
invention.                                                              and the user is easy to fall down during driving. The electric
   The inner cover 2 is fixed between the top cover 1 and the           self-balancing vehicle 100 in the present invention has
bottom cover 3. The inner cover 2 includes a first inner cover          solved this technical problem.
21 and a second inner cover 22, and the first inner cover 21       45      The rotating mechanism 60 is fixed between the first inner
and the second inner cover 22 are disposed symmetrically                cover 21 and the second inner cover 22. In the first embodi-
and rotatable relative to each other. The shapes of the first           ment, the rotating mechanism 60 includes two bearings 61,
inner cover 21 and the second inner cover 22 are basically              a shaft sleeve 62, and two snap springs 63. The two bearings
the same, and the first inner cover 21 and the second inner             61 are fixed to the inner ends of the first inner cover 21 and
cover 22 can rotate relative to each other under the action of     50   the second inner cover 22, respectively. The shaft sleeve 62
the rotating mechanism 60. The rotating mechanism 60 may                is fixed inside the two bearings 61 and is fixed to the inner
be installed in the middle of the inner cover 2, and the                cover 2 via the two snap springs 63. Thus, the left and right
longitudinally installed hub motors 4 are fixed to the left and         inner covers of the inner cover 2 can rotate under the
right edges. In the embodiment, the first inner cover 21 and            cooperation of the rotating mechanism 60. Due to the
the second inner cover 22 are interconnected to form an            55   arrangement of the rotating mechanism 60, the two parts of
entirety. However, the invention is not limited thereto. In             the vehicle body of the electric self-balancing vehicle 100
other embodiments, the first inner cover 21 and the second              can rotate freely and relatively.
inner cover 22 may be mutually separated and independent                   To install the rotating mechanism 60, a cylindrical barrel
components. Similarly, the first inner cover 21 may be a left           24 may be designed at the inward ends of the first inner
inner cover, and the second inner cover 22 may be a right          60   cover 21 and the second inner cover 22, and the bearings 61
inner cover. When the electric self-balancing vehicle 100 is            and the shaft sleeve 62 are installed in the barrel 24 via the
rotated 180 degrees horizontally, the first inner cover 21              snap springs 63 from outside to inside. In order to limit an
becomes the right inner cover, and the second inner cover 22            overlarge relative rotation angle between the first inner
becomes the left right cover.                                           cover 21 and the second inner cover 22, the electric self-
   In the embodiment, the electric self-balancing vehicle 100      65   balancing vehicle 100 further includes a limiting shaft 7, and
further includes two pedals 5, and the pedals 5 are fixed to            the length of the limiting shaft 7 in the second inner cover
the top cover 1 and the inner cover 2. To enable the user to            22 is larger than the length of the limiting shaft 7 in the first

                                                         EXHIBIT C
  Case 5:21-cv-00267 Document 1-3 Filed 02/16/21 Page 14 of 17 Page ID #:77


                                                      US 10,696,347 B2
                                7                                                                       8
inner cover 21. In the embodiment, the limiting shaft 7 is                inductive switch 84 may be a microwave inductive switch,
located between the inward ends of the first inner cover 21               an ultrasonic inductive switch, or any other inductive
and the second inner cover 22.                                            switches capable of achieving the same function. In the
   The two wheels 50 are rotatably fixed at two sides of the              embodiment, the electric self-balancing vehicle 100 further
inner cover 2, respectively, and the two hub motors 4 are                 includes a blocking element 86. When the user stamps on the
fixed in the two wheels 50, respectively. The hub motor 4 is              pedals 5, the blocking element 86 will block an infrared
also called in-wheel motor, wherein power, transmission,                  induction area of the infrared photoelectric sensor, and thus
and braking devices are incorporated into a hub, so that a                the infrared photoelectric sensor is started. The controller 82
large quantity of transmission components can be omitted,                 receives a starting signal sent by the inductive switch 84,
the structure of the self-balancing vehicle can be simpler, a        10   thereby driving the hub motors 4 to work.
better space utilization rate can be obtained, and the trans-                The wheels of the self-balancing vehicle in the prior art
mission efficiency can be improved at the same time. Since                start rotating automatically once the self-balancing vehicle is
the hub motor 4 have the characteristic of independently                  enabled, so that the user cannot easily stand on the self-
driving a single wheel, differential steering similar to a                balancing vehicle. When the user gets off from the self-
crawler-type vehicle can be achieved by different rotating           15   balancing vehicle, the wheels do not stop rotating, and the
speeds and even by inversion of the left and right wheels 50,             entire wheels stop rotating only after the power switch is
so that the turning radius of the vehicle can be greatly                  turned off. Thus, a very huge potential risk exists, and the
reduced, and in-situ steering can be nearly achieved under a              using is very inconvenient. When the electric self-balancing
particular condition.                                                     vehicle 100 in the embodiment is enabled, the hub motors 4
   The plurality of sensors 80 are disposed between the              20   do not work, while the wheels 50 are driven by sensing
bottom cover 3 and the inner cover 2. In detail, a half of the            whether the user stands on the pedals 5, thereby avoiding the
sensors 80 are disposed between the first bottom cover 31                 blind rotating situation of the self-balancing vehicle in the
and the first inner cover 21, and the other half of the sensors           prior art and greatly improving the using safety. On the other
80 are disposed between the second bottom cover 32 and the                hand, the electric self-balancing vehicle 100 in the embodi-
second inner cover 22. The power supply 81 is fixed between          25   ment achieves automatic balance after sensing the stamping
the first bottom cover 31 and the first inner cover 21. The               instead of balancing once the power supply is turned on, so
controller 82 is fixed between the second bottom cover 32                 that the safety of the vehicle body can be guaranteed, the
and the second inner cover 22. In the present invention, only             rotation of the vehicle body is little to avoid the problem in
one power supply 81 and one controller 82 are required to                 the prior art that automatic balance is achieved once the
simultaneously control the two hub motors 4, so that the             30   power supply is turned on to cause a wrong balance point of
assembling is easier, the wiring is more convenient, and the              the vehicle body and the vehicle body rotates to result in
repairing of the sold electric self-balancing vehicle 100                 unbalance of the user.
returned to the factory is more convenient. Moreover, the                    The acceleration sensor 85 and the gyroscope 83 detect
power supply 81 and the controller 82 are disposed in two                 the motion state of the self-balancing vehicle 100 together,
half parts of the vehicle body, respectively. Thus, more space       35   for example, the acceleration, the angular speed and the like
is saved, and the structure of the entire vehicle body is more            of the self-balancing vehicle 100. The controller 82 drives
compact. An electric wire connecting the power supply 81                  the hub motors 4 according to the sensing signals transmit-
and the controller 82 and the electric wires connecting the               ted by the acceleration sensor 85 and the gyroscope 83,
controller 82 and the hub motors 4 can penetrate through the              thereby determining to change the direction or the speed of
joint of the two half parts of the vehicle body, that is the         40   the self-balancing vehicle 100 or not. The detection tech-
electric wires penetrate from the left half part (or the right            nology of the acceleration sensor 85 and the gyroscope 83 is
half part) of the vehicle body to the right half part (or the left        conventional and will not be described herein for a concise
half part).                                                               purpose.
   In the embodiment, the sensors 80 include a gyroscope                     In the embodiment, the electric self-balancing vehicle 100
83, an inductive switch 84, and an acceleration sensor 85. In        45   further includes aU-shaped fixing element 9. The sensors 80
actual application, to modularize the internal elements of the            and the blocking element 86 are fixed to the U-shaped fixing
entire device, the acceleration sensor 85 and the gyroscope               element 9, in order to achieve modularized installation of the
83 are disposed on the same circuit board. Due to a visual                electronic elements of the entire device to facilitate the
angle, only the front surface of the circuit board can be seen            assembly, wiring and the subsequent maintenance.
in FIG. 2, and the acceleration sensor 85 and the gyroscope          50      In practice, the user drives a part or two parts of the
83 (indicated by dotted lines in FIG. 2) are disposed on the              vehicle body to twist by forces of the feet, in order to drive
back surface of the circuit board in actual application. The              the sensors 80 to send the sensing signals to the controller
controller 82 is electrically connected with the plurality of             82. The controller 82 drives the hub motors 4 to operate
sensors 80, the power supply 81, and the hub motors 4, and                according to an internal control program, to enable the user
the controller 82 controls the hub motors 4 to drive the             55   to tum, advance or retreat, so that "foot control" is achieved,
corresponding wheels 50 to rotate according to sensing                    the use is more convenient, and the control is more flexible.
signals transmitted by the sensors 80.                                       How the controller 82 in the present invention controls the
   The inductive switch 84 senses whether the user stands on              self-balancing vehicle to achieve a self-balancing state and
the electric self-balancing vehicle 100 so as to be on or off,            controls the wheels 50 to advance, retreat or tum belongs to
the controller 82 receives the sensing signal (i.e., the on or       60   the prior art, and will not be described herein for a concise
off signal) of the inductive switch 84 to control the hub                 purpose. Specific reference can refer to currently disclosed
motors 4 to work or to stop, and the controller 82 receives               self-balancing vehicle control methods and control tech-
the sensing signals of the acceleration sensor 85 and the                 nologies adopted by self-balancing vehicle production enter-
gyroscope 83 to control the hub motors 4 to change the state              prises. For example, the Chinese patent application No.
or to keep the state. In the first embodiment, the inductive         65   201320050547.3, entitled BALANCE CONTROL DEVICE
switch 84 is an infrared photoelectric sensor. However, the               FOR INTELLIGENT BALANCING VEHICLE AND
invention is not limited thereto. In other embodiments, the               INTELLIGENT BALANCING VEHICLE, wherein the

                                                           EXHIBIT C
  Case 5:21-cv-00267 Document 1-3 Filed 02/16/21 Page 15 of 17 Page ID #:78


                                                     US 10,696,347 B2
                               9                                                                      10
control device may be the controller 82 in the embodiment.               firmer, and the electronic elements inside the vehicle body
Or, for example, the Chinese patent application No.                      are protected at the same time. Further, the space for fixing
201220367045.9, entitled CIRCUIT CONTROL DEVICE                          the electronic elements is formed between the inner cover
FOR CONTROLLING BALANCING VEHICLE MOTOR                                  and the bottom cover, such that the electronic elements are
BY USING CPLD. Certainly, in actual application, other                   installed more compactly. The power supply and the con-
control devices and control methods can also be selected, for            troller are disposed in two parts of the vehicle body, respec-
example, the control method described in the Chinese patent              tively. Therefore, one power supply and one controller can
application No. 201310516158.X, entitled CONTROL                         control the two hub motors simultaneously, the assembly is
METHOD FOR TWO-WHEELED SELF-BALANCING                                    easier, the wiring is more convenient, and more space is
VEHICLE.                                                            10   saved. Meanwhile, the weights on both sides of the vehicle
   In the embodiment, the electric self-balancing vehicle 100            body are better balanced thus to improve the self-balance of
further includes a charging interface 87, and the charging               the vehicle body. According to the present invention, the
interface 87 is disposed at the bottom cover 3. Specifically,            wheels are located at the left and right edges of the vehicle
the charging interface 87 is disposed at the outer side of the           body. Thus, the wheels with larger sizes can be used.
bottom cover 3 for charging the power supply 81 conve-              15   Compared with the existing self-balancing vehicle with
niently.                                                                 wheels installed at the bottom of the bottom cover, the
   In the embodiment, the controller 82 has a storage unit               electric self-balancing vehicle has considerable movement
821 and a correction unit 822, the storage unit 821 stores an            distance and speed advantages. Further, the hub motors are
initial balance state of the electric self-balancing vehicle             adopted in the present invention, and the motors are directly
100, and the correction unit 822 corrects a current balance         20   installed in the wheels. Accordingly, the structure of the
state of the electric self-balancing vehicle 100. Specifically,          electric self-balancing vehicle is more compact. Compared
after the electric self-balancing vehicle 100 is delivered out           with the self-balancing vehicle singly installed with a motor,
of the factory, the data when the vehicle body is placed                 more space is saved and the entire device is more compact.
horizontally is recorded in the storage unit 821. After the                 Although the present invention has been described in
electric self-balancing vehicle 100 is used for a period of         25   considerable detail with reference to certain preferred
time, due to external environments, such as temperature and              embodiments thereof, the disclosure is not for limiting the
so on, and using situations such as shaking, the sensors 80              scope of the invention. Persons having ordinary skill in the
of the electric self-balancing vehicle 100 may deviate to a              art may make various modifications and changes without
certain extent, so that the horizontal reference value of the            departing from the scope and spirit of the invention. There-
electric self-balancing vehicle 100 will change correspond-         30   fore, the scope of the appended claims should not be limited
ingly. At that time, if the horizontal data adopted when                 to the description of the preferred embodiments described
leaving the factory is still adopted, the electric self-balancing        above.
vehicle 100 is controlled inaccurately. After long term use,
accidents may happen. A correction program is stored in the                We claim:
correction unit 822 in the embodiment. When the correction          35     1. An electric balance vehicle, comprising:
program is operated, the electric self-balancing vehicle 100               a housing having a first side rotatable relative to a second
detects the real-time conditions of the sensors 80 and judges                 side;
and compares the real-time conditions with the initial hori-               a support structure mounted within the housing, the
zontal data, so as to determine whether to overwrite the                      support structure comprising a plurality of structural
original data for resetting. By setting the correction program,     40        components, wherein at least a first one of the plurality
the control accuracy and the service life of the electric                     of structural components is coupled to the first side and
self-balancing vehicle 100 are greatly improved, and the                      at least a second one of the plurality of structural
problem in the prior art that the flexibility and the accuracy                components is coupled to the second side;
of the self-balancing vehicle decline after the self-balancing             a first pedal disposed on the first side of the housing and
vehicle is used for a period of time is solved.                     45        a second pedal disposed on the second side of the
   FIG. 6 is a schematic diagram showing an electric self-                    housing;
balancing vehicle according to a second embodiment of the                  a rotating mechanism coupled with the support structure
invention. Please refer to FIG. 6. The only difference                        and configured to allow the first one of the plurality of
between the electric self-balancing vehicle 200 in the second                 structural components to rotate relative to the second
embodiment and the electric self-balancing vehicle 100 in           50        one of the plurality of structural components;
the first embodiment lies in that the electric self-balancing              a limiting shaft disposed within the housing to limit
vehicle 200 further includes a remote controller 210, and the                 rotation of the first side relative to the second side;
controller receives a control signal sent by the remote                    a first wheel attached to a first end of the support structure
controller 210. Remote control of the electric self-balancing                 and a second wheel attached to a second end of the
vehicle 200 can be achieved by the remote controller 210. A         55        support structure;
startup button and a correction button and the like can be                 a first motor mounted in the first wheel and a second
disposed on the remote controller 210. However, the inven-                    motor mounted in the second wheel;
tion is not limited thereto. The electric self-balancing vehicle           a plurality of sensors;
200 further includes an interface cover 310, and the interface             a power supply mounted within the housing; and
cover 220 covers the charging interface. The interface cover        60     at least one controller mounted within the housing and
220 can prevent muddy water splashed by operating the                         electrically connected with the plurality of sensors, the
electric self-balancing vehicle 200 from polluting the charg-                 power supply, the first motor and the second motor, and
ing interface and even entering the vehicle body.                             wherein the at least one controller is configured to
   In summary, according to the invention, the inner cover is                 control the first motor and the second motor, respec-
uniquely disposed between the top cover and the bottom              65        tively, to drive the first wheel and the second wheel,
cover of the electric self-balancing vehicle, such that the                   respectively, to rotate according to one or more signals
entire structure of the electric self-balancing vehicle is                    from the plurality of sensors.

                                                          EXHIBIT C
  Case 5:21-cv-00267 Document 1-3 Filed 02/16/21 Page 16 of 17 Page ID #:79


                                                     US 10,696,347 B2
                              11                                                                       12
  2. The electric balance vehicle according to any of claim                    motor to drive the first wheel to rotate according to one
1, wherein:                                                                    or more signals from the plurality of sensors.
   the plurality of sensors comprise a gyroscope, an accel-                 11. The electric balance vehicle according to claim 10,
      eration sensor, and an inductive switch configured to              wherein the power supply is disposed in the first side of the
      sense whether a user stands on the electric balance                housing and the at least one controller is disposed in the
      vehicle; and                                                       second side of the housing.
   the at least one controller is configured to receive signals             12. The electric balance vehicle according to claim 10,
      from the inductive switch, the acceleration sensor and             wherein the plurality of sensors, the power supply, and the
      the gyroscope and to control the first and second                  at least one controller are disposed between a bottom cover
                                                                    10   and the first and second pedals.
      motors.
                                                                            13. The electric balance vehicle according to claim 10,
   3. The electric balance vehicle according to claim 2,
                                                                         wherein the rotating mechanism comprises a shaft sleeve
wherein the inductive switch is an infrared photoelectric
                                                                         and a bearing.
sensor.                                                                     14. The electric balance vehicle according to claim 13,
   4. The electric balance vehicle according to claim 1,            15   wherein the limiting shaft engages the first cylindrical barrel
wherein the at least one controller is configured to:                    portion of the first one of the plurality of structural campo-
   only generate control signals to drive the first and second           nents.
      motors in response to a signal from a sensor that                     15. An electric balance vehicle, comprising:
      indicates a user is on the electric balance vehicle.                  a housing having a first side rotatable relative to a second
   5. The electric balance vehicle according to claim 1,            20         side;
wherein the power supply is disposed in the first side of the               a support structure mounted within the housing, the
housing and the at least one controller is disposed in the                     support structure comprising a plurality of structural
second side of the housing.                                                    components, wherein at least a first one of the plurality
   6. The electric balance vehicle according to claim 1,                       of structural components is coupled to the first side and
wherein the plurality of sensors, the power supply, and the         25         has a first cylindrical barrel portion, and at least a
at least one controller are disposed between a bottom cover                    second one of the plurality of structural components is
and the first and second pedals.                                               coupled to the second side and has a second cylindrical
   7. The electric balance vehicle according to claim 1,                       barrel portion;
wherein the first one of the plurality of structural compo-                 a first pedal disposed on the first side of the housing and
nents coupled to the first side comprises a cylindrical barrel.     30         a second pedal disposed on the second side of the
   8. The electric balance vehicle according to claim 7,                       housing;
wherein the rotating mechanism further comprises a bearing                  a rotating mechanism disposed within the first cylindrical
disposed inside the cylindrical barrel.                                        barrel portion and configured to allow the first one of
   9. The electric balance vehicle according to claim 8,                       the plurality of structural components to rotate relative
wherein the rotating mechanism further comprises a shaft            35         to the second one of the plurality of structural compo-
sleeve disposed inside the cylindrical barrel and the bearing.                 nents, the rotating mechanism comprising a bearing
   10. An electric balance vehicle, comprising:                                and a shaft sleeve;
   a housing having a first side rotatable relative to a second             a limiting shaft disposed within the housing to limit
      side;                                                                    rotation of the first side relative to the second side;
   a support structure mounted within the housing, the              40      a first wheel attached to a first end of the support structure
      support structure comprising a plurality of structural                   and a second wheel attached to a second end of the
      components, wherein at least a first one of the plurality                support structure;
      of structural components is coupled to the first side and             a first motor mounted in the first wheel and a second
      has a first cylindrical barrel portion, and at least a                   motor mounted in the second wheel;
      second one of the plurality of structural components is       45      a plurality of sensors; and
      coupled to the second side;                                           a power supply mounted within the housing.
   a first pedal disposed on the first side of the housing and              16. The electric balance vehicle according to claim 15,
      a second pedal disposed on the second side of the                  further comprising:
      housing;                                                              a controller mounted within the housing and electrically
   a rotating mechanism disposed within the first cylindrical       50         connected with the plurality of sensors, the power
      barrel portion and configured to allow the first one of                  supply, and the first motor, and wherein the controller
      the plurality of structural components to rotate relative                is configured to control the first motor to drive the first
      to the second one of the plurality of structural campo-                  wheel to rotate according to one or more signals from
      nents;                                                                   the plurality of sensors.
   a limiting shaft disposed within the housing to limit            55      17. The electric balance vehicle according to claim 16,
      rotation of the first side relative to the second side;            wherein the power supply is disposed in the first side of the
   a first wheel attached to a first end of the support structure        housing and the controller is disposed in the second side of
      and a second wheel attached to a second end of the                 the housing.
      support structure;                                                    18. The electric balance vehicle according to claim 16,
   a first motor mounted in the first wheel and a second            60   wherein the controller is further electrically connected with
      motor mounted in the second wheel;                                 the second motor and configured to control the second motor
   a plurality of sensors;                                               to drive the second wheel to rotate according to one or more
   a power supply mounted within the housing; and                        signals from the plurality of sensors.
   at least one controller mounted within the housing and                   19. The electric balance vehicle according to claim 15,
      electrically connected with the plurality of sensors, the     65   wherein the shaft sleeve further extends into the second
      power supply and the first motor, and wherein the at               cylindrical barrel portion of the second one of the plurality
      least one controller is configured to control the first            of structural components.

                                                          EXHIBIT C
 Case 5:21-cv-00267 Document 1-3 Filed 02/16/21 Page 17 of 17 Page ID #:80


                                                    US 10,696,347 B2
                             13                                        14
  20. The electric balance vehicle according to claim 15,
wherein the limiting shaft engages the first cylindrical barrel
portion of the first one of the plurality of structural compo-
nents.

                       * * * * *




                                                        EXHIBIT C
